DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed June 29, 2022, with respect to claims 1-19 have been fully considered and are persuasive.  The 103 rejections of claims 1-19 have been withdrawn. 
Claims 1-19 are pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Heslin on August 31, 2022.
The application has been amended as follows: 
Claim, 1 ln 9: --“two sides of the torso of the patient”--
Claim 1, ln 10: --“mechanisms mounted on a back”--
Claim 1, ln 12; --“mechanisms mounted on the back”--
Claim 1, ln 21; --“second dorsal 
Claim 2, ln 1-2: --“comprising mechanisms positioned on”--
Claim 3, ln 7: --“coupling mechanism;”--
Claim 6, ln 2: --“on opposite sides of a longitudinal axis.”--
Claim 7, ln 2: --“are laterally spaced from each other on opposite sides of the longitudinal axis.”--
Claim 8, ln 2: --“positioned closer to a longitudinal axis than”--
Claim 10, ln 5: --“and the two sides of the patient’s torso”--
Claim 10, ln 9: --“and the two sides of the patient’s torso”--
Claim 10, ln 13: --“and the two sides of the patient’s torso”--
Claim 10, ln 19-20: --“the first intermediate ring segment and”--
Claim 11, ln 6: --“the first intermediate ring segment”--
Claim 14, ln 7: --“coupling mechanism;”--
Claim 16, ln 3: --“on opposite sides of a longitudinal axis.”--
Claim 17, ln 2: --“the longitudinal axis”--
Allowable Subject Matter
Claims 1-19 as presented in the claims filed November 8, 2021, in light of the Examiner’s amendments, are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 are allowed because the closest prior art of record fails to disclose a system or method for externally applying corrective forces to a vertebral column of a patient comprising: an inferior terminal ring segment; a superior terminal ring segment; at least one intermediate ring segment disposed between the inferior terminal ring segment and the superior terminal ring segment; wherein each ring segment is configured to fully circumscribe the front, the back, and the two sides the torso of the patient; a first adjustable coupling mechanism mounted on a back surface of one of the two terminal ring segments and of each intermediate ring segment; a second adjustable coupling mechanism mounted on the back surface of the one terminal ring segment and of each intermediate ring segment; a first dorsal receiver mounted on a back surface of the other of the two terminal ring segments and of each intermediate ring segment; a second dorsal receiver mounted on the back surface of the other terminal ring segment and of each intermediate ring segment; a first elastic member attached to each of the first adjustable coupling mechanisms and extending to the first dorsal receiver on a vertically adjacent ring segment; and a second elastic member attached to each of the second adjustable coupling mechanisms and extending to the second dorsal drive receiver on the vertically adjacent ring segment; wherein each adjustable coupling mechanism is configured to rotate and to fixate an end of the attached elastic member so that the elastic member applies a force to the dorsal 2Appl. No. 16/406,999Amdt. dated November 8, 2021Reply to OA of October 12, 2021receiver on the adjacent ring segment, wherein the force rotates the adjacent ring about the vertical axis.
The closest prior art of record is Firsov (US 2005/0010150) which discloses a system for externally applying corrective forces to a vertebral column of a patient comprising: an inferior terminal ring segment; a superior terminal ring segment; at least one intermediate ring segment disposed between the inferior terminal ring segment and the superior terminal ring segment (Fig 4, a superior segment, an intermediate, and an inferior segment shown, each labeled a ring 20); wherein each ring segment has a front, a back, and two sides which are configured to fully circumscribe the front, the back, and the two sides the torso of the patient ([0099], circumferential rings); a first coupling mechanism mounted on a back surface of one of the two terminal ring segments and of each intermediate ring segment (Fig 5, [0100], the many universal fasteners 40 obviously each have a coupling member and a receiver allowing it to connect to the segments below and above); a second coupling mechanism mounted on the back surface of the one terminal ring segment and of each intermediate ring segment (Fig 5, [0100], the many universal fasteners 40 obviously each have a coupling member and a receiver allowing it to connect to the segments below and above); a first dorsal receiver mounted on a back surface of the other of the two terminal ring segments and of each intermediate ring segment (Fig 5, [0100], the many universal fasteners 40 obviously each have a coupling member and a receiver allowing it to connect to the segments below and above); a second dorsal receiver mounted on the back surface of the other terminal ring segment and of each intermediate ring segment (Fig 5, [0100], the many universal fasteners 40 obviously each have a coupling member and a receiver allowing it to connect to the segments below and above); a first elastic member attached to each of the first adjustable coupling mechanisms and extending to the first dorsal receiver on a vertically adjacent ring segment (Fig 5, [0101], elastic members 50); and a second elastic member attached to each of the second adjustable coupling mechanisms and extending to the second dorsal drive receiver on the vertically adjacent ring segment (Fig 5, [0101], elastic members 50).
Firsov, alone or in combination, is silent on adjustable coupling mechanism, and wherein each adjustable coupling mechanism is configured to rotate and to fixate an end of the attached elastic member so that the elastic member applies a force to the dorsal receiver on the adjacent ring segment, wherein the force rotates the adjacent ring about the vertical axis.  
Claims 2-9 and 11-19 are allowed due to their dependency on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786